     Case 5:19-cv-01216-JPR Document 19 Filed 05/20/20 Page 1 of 1 Page ID #:544



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT

 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11
12 ROLAND PEACHIE,                     )   Case No. EDCV 19-1216-JPR
                                       )
13                      Plaintiff,     )           J U D G M E N T
                                       )
14              v.                     )
15                                     )
     ANDREW M. SAUL, Commissioner      )
16 of Social Security,                 )
                                       )
17                      Defendant.     )
                                       )
18
19        Pursuant to the Memorandum Decision and Order Affirming

20 Commissioner, it is hereby ADJUDGED THAT (1) Plaintiff’s request
21 for remand is DENIED; (2) the Commissioner’s decision is
22 AFFIRMED; and (3) this action is DISMISSED with prejudice.
23
24
25 DATED: May 20, 2020________         ______________________________
                                       JEAN ROSENBLUTH
26                                     U.S. MAGISTRATE JUDGE
27
28
